*990ON MOTION FOR DETERMINATION OF FINALITY OF ORDER
COBB, Judge.
In response to the motion of appellants, this Court has determined that the order of dismissal herein appealed, which order was executed by the circuit court, on June 29, 1982, is a final, appealable order of dismissal. Calhoun v. Lee, 405 So.2d 1067 (Fla. 5th DCA 1981); Laytner v. Humble Oil and Refining Co., 262 So.2d 675 (Fla.1972). Our recent decision in Lawler v. Harris, 418 So.2d 1239 (Fla. 5th DCA 1982), is distinguishable in that it dealt with the mere granting of a motion, not the actual dismissal of the cause.
SHARP, J., concurs.
DAUKSCH, J., dissents with opinion.